Case 2:18-cv-02217-SJO-FFM Document 90 Filed 10/26/18 Page 1 of 8 Page ID #:2555



1 AVENATTI & ASSOCIATES, APC
  Michael J. Avenatti, State Bar No. 206929
2 Ahmed Ibrahim, State Bar No. 238739
  520 Newport Center Drive, Suite 1400
3 Newport Beach, CA 92660
  Telephone: 949.706.7000
4 Facsimile: 949.706.7050

5    Attorneys for Plaintiff Stephanie Clifford
     a.k.a. Stormy Daniels a.k.a. Peggy Peterson
6

7

8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10

11 STEPHANIE CLIFFORD a.k.a.                       CASE NO.: 2:18-cv-02217-SJO-FFM
   STORMY DANIELS a.k.a. PEGGY
12 PETERSON, an individual,
                                                   PLAINTIFF’S RESPONSE TO
13                      Plaintiff,                 DEFENDANT MICHAEL COHEN’S
14         vs.                                     SPECIAL MOTION TO STRIKE
15
   DONALD J. TRUMP a.k.a. DAVID
16 DENNISON, and individual,
   ESSENTIAL CONSULTANTS, LLC, a
17 Delaware Limited Liability Company,
   MICHAEL COHEN and DOES 1
18 through 10, inclusive,
19
                        Defendants.
20

21

22

23

24

25

26

27

28

         PLAINTIFF’S RESPONSE TO DEFENDANT MICHAEL COHEN’S SPECIAL MOTION TO STRIKE
Case 2:18-cv-02217-SJO-FFM Document 90 Filed 10/26/18 Page 2 of 8 Page ID #:2556



1    I.    INTRODUCTION
2               Defendant Michael Cohen (“Mr. Cohen”) has filed a California Code of Civil
3    Procedure section 425.16 Special Motion to Strike Plaintiff Stephanie Clifford’s
4    Defamation claim against him. Alternatively, Mr. Cohen seeks to dismiss the claim
5    under Federal Rules of Civil Procedure 12(b)(6). Mr. Cohen’s Motion should be denied
6    outright or otherwise deemed moot.
7          First, the California anti-SLAPP statute is treated as substantive law in federal
8    court. As substantive law, it is subject to a choice of law analysis. Francis v. Wynn Las
9    Vegas, 557 F. App’x 662, 664 (9th Cir. 2014). Under California’s governmental interest
10   analysis, the Court must apply New York, not California law because California has no
11   interest in the litigation. By contrast, New York has a strong interest because Mr. Cohen
12   resides there. Because New York’s anti-SLAPP statute would not be applicable here,
13   Mr. Cohen’s anti-SLAPP motion must be denied without further analysis. Indeed, even
14   if the law of Texas, Plaintiff’s domicile, were to govern, Mr. Cohen has not invoked
15   Texas law and his Motion should thus be denied.
16         Second, Mr. Cohen’s Motion should be denied as moot. Pursuant to Federal Rule
17   of Civil Procedure 15, Plaintiff intends to seek leave to file a Second Amended
18   Complaint that does not include the defamation claim. Because denial of leave to amend
19   would directly conflict with the Federal Rules of Civil Procedure, application of
20   California’s anti-SLAPP statute is improper.       Verizon Delaware, Inc. v. Covad
21   Communications, 377 F.3d 1081, 1091 (9th Cir. 2004). Accordingly, there is no reason
22   to address the Motion on the merits and it should be denied regardless of what law
23   applies.
24

25

26

27

28
                                              -1-
          PLAINTIFF’S RESPONSE TO DEFENDANT MICHAEL COHEN’S SPECIAL MOTION TO STRIKE
Case 2:18-cv-02217-SJO-FFM Document 90 Filed 10/26/18 Page 3 of 8 Page ID #:2557



1    II.    ARGUMENT

2           A.      California’s Anti-SLAPP Statute Does Not Govern.

3                   1.   Because Anti-SLAPP Statutes are Treated as Substantive Law in
                         Federal Court, the Court Must Perform a Choice of Law
4
                         Analysis to Determine Whether California’s Anti-SLAPP Law
5                        Applies.
6           Mr. Cohen’s claim that California’s anti-SLAPP statute applies because the
7    procedural laws of California apply is false and at odds with extensive controlling Ninth
8    Circuit precedent. It is a fundamental rule of federal litigation that “[w]hen a federal
9    court sits in diversity, it must look to the forum state’s choice of law rules to determine
10   the controlling substantive law.” Patton v. Cox, 276 F.3d 493, 495 (9th Cir. 2002).
11   Therefore, if the law to be applied is substantive, it is subject to a choice of law analysis.
12   To the extent the statute applies at all, the Ninth Circuit has repeatedly stated that
13   California’s anti-SLAPP statute is treated as substantive, not procedural, law in federal
14   courts.     See Francis v. Wynn Las Vegas, 557 F. App’x 662, 664 (9th Cir. 2014)
15   (performing choice of law analysis do determine which state’s anti-SLAPP law to
16   apply); Makaeff v. Trump Univ., LLC, 736 F.3d 1180, 1184 (9th Cir. 2013) (“Every
17   circuit that has considered the issue has agreed with our conclusion in Newsham that
18   anti-SLAPP statutes like California's confer substantive rights under Erie”).
19          If federal courts sitting in diversity automatically applied the anti-SLAPP statute
20   of the state where they sat, a choice of law analysis on which state’s anti-SLAPP law
21   should apply would not be necessary. However, the Ninth Circuit has performed such
22   an analysis in multiple cases. In 2014, the Ninth Circuit performed a choice of law
23   analysis to determine whether a federal court sitting in California should apply
24   California or Nevada anti-SLAPP law. See Francis, 557 F. App’x at 664. The Ninth
25   Circuit in 2016 engaged in an extensive choice of law analysis regarding whether to
26   apply California’s anti-SLAPP statute in a case that had been transferred from New
27   Jersey. See Sarver v. Chartier, 813 F.3d 891, 897-900 (9th Cir. 2016). If the Ninth
28   Circuit followed Mr. Cohen’s line of reasoning, no choice of law analysis would have
                                               -2-
           PLAINTIFF’S RESPONSE TO DEFENDANT MICHAEL COHEN’S SPECIAL MOTION TO STRIKE
Case 2:18-cv-02217-SJO-FFM Document 90 Filed 10/26/18 Page 4 of 8 Page ID #:2558



1    been necessary because New Jersey was the original forum and New Jersey has no anti-
2    SLAPP law. See id. at 899.
3          The primary authority Mr. Cohen cites in support of his argument, Liberty
4    Synergistics Inc. v. Microflo Ltd., 718 F.3d 138 (2d Cir. 2013), actually decided a very
5    narrow point that is irrelevant here. It explicitly stated that
6
                  if state conflict-of-law principles call for a rule of decision (1) that would
7                 apply to the suit if it were brought in state court, (2) that is “substantive”
                  within the meaning if Erie, and (3) that is not displaced by a valid federal
8
                  law or rule governing the same issue, then the Rules of Decision Act . .
9                 . requires the federal court sitting in diversity to apply the state rule,
                  irrespective of whether that rule is understood to be “procedural” or
10
                  “substantive” as a matter of state law. We address below the first of these
11                issues, which is the only one contested by the parties.
12   Liberty Synergistics Inc., 718 F.3d at 153 (emphasis added). In other words, Liberty
13   Synergistics only considered whether California state courts treat the state’s anti-SLAPP
14   law as procedural, not whether federal courts should do so as well, or whether the anti-
15   SLAPP law was subject to a choice of law analysis. This fact has been recognized by
16   the Second Circuit in a subsequent appeal in the same case. See Liberty Synergistics
17   Inc. v. Microflo Ltd., 637 F. App'x 33, 34 (2d Cir. 2016) (“We further note that, despite
18   the district court’s and the parties’ apparent assumption that our decision in the prior
19   appeal of this case answered [whether the California’s anti-SLAPP law applied in
20   federal courts] in the affirmative, our prior decision expressly declined to reach it.”); see
21   also In re Gawker Media LLC, 571 B.R. 612, 626–27 (Bankr. S.D.N.Y. 2017) (“The
22   Second Circuit did not decide in Liberty Synergistics whether the California anti-SLAPP
23   statute is substantive under Erie). By his own admission, the two district court cases
24   Cohen cites rely on Liberty Synergistics and should be disregarded as well.
25         In sum, a choice of law analysis is necessary to determine whether California’s
26   anti-SLAPP statute applies.
27

28
                                              -3-
          PLAINTIFF’S RESPONSE TO DEFENDANT MICHAEL COHEN’S SPECIAL MOTION TO STRIKE
Case 2:18-cv-02217-SJO-FFM Document 90 Filed 10/26/18 Page 5 of 8 Page ID #:2559



1                   2.    New York, Not California, Law Governs the Anti-SLAPP
                          Motion.
2
               Mr. Cohen’s anti-SLAPP Motion applies California law. However, the law of
3
     New York, the state where Mr. Cohen resides [Dkt. 1 at 6], should govern the anti-
4
     SLAPP motion. Therefore a choice of law analysis is necessary. California courts use
5
     the governmental interest choice of law analysis:
6
                    To determine the correct choice of law, we apply a three-step analysis.
7
                    First, we determine whether the two concerned states have different laws.
8                   Second, we consider whether each state has an interest in having its law
                    applied to this case. Finally, if the laws are different and each state has an
9
                    interest in having its own law applied, we apply the law of the state whose
10                  interests would be more impaired if its policy were subordinated to the
                    policy of the other state.
11
     Paulsen v. CNF Inc., 559 F.3d 1061, 1080 (9th Cir. 2009) (quotation omitted).
12
               The first question, whether New York and California anti-SLAPP law differs, is
13
     simple. California’s anti-SLAPP statute is very broad. See Cal. Civ. Proc. Code §
14
     425.16. New York’s statute is significantly narrower and only applies to actions related
15
     to applying for permits, zoning changes, licenses, or similar entitlements from the
16
     government. See N.Y. Civ. Rights Law § 76-a. It is therefore apparent that Ms.
17
     Clifford’s defamation claims are outside of the scope of New York’s anti-SLAPP
18
     statute. Accordingly, a conflict is present between the anti-SLAPP laws of the two
19
     states.
20
               The Court must next consider the interests of New York and California. See
21
     Paulsen, 559 F.3d at 1080. Where no party resides in California, California’s interest is
22
     very weak and the party seeking the application of another state’s law “need only show
23
     some legitimate . . . interest.” McGhee v. Arabian Am. Oil Co., 871 F.2d 1412, 1424–25
24
     (9th Cir. 1989); see also Payoda, Inc. v. Photon Infotech, Inc., No. 14-CV-04103-BLF,
25
     2016 WL 1059515, at *7 (N.D. Cal. Mar. 17, 2016) (performing governmental interest
26
     analysis in a defamation case and determining that Indian law would apply because
27
     “California has no interest in applying its laws to a case between a New York
28
                                               -4-
           PLAINTIFF’S RESPONSE TO DEFENDANT MICHAEL COHEN’S SPECIAL MOTION TO STRIKE
Case 2:18-cv-02217-SJO-FFM Document 90 Filed 10/26/18 Page 6 of 8 Page ID #:2560



1    corporation and an Indian company”); Mero v. U.S. Figure Skating Ass'n, No. 05-CV-
2    73069, 2006 WL 163529, at *6–7 (E.D. Mich. Jan. 20, 2006) (performing California
3    governmental interest analysis and concluding the California anti-SLAPP law would not
4    apply because no party was a resident of California). Accordingly, California has no
5    interest in a dispute between a New York resident [Dkt. No. 1 at 6] and a Texas resident.
6    New York, on the other hand, has an interest in its law being applied because Mr. Cohen
7    resides there.
8          Further, anti-SLAPP laws serve to protect the defendant, so the state of the
9    defendant’s residence is the only one that has an interest.   See Competitive Techs. v.
10   Fujitsu Ltd., 286 F. Supp. 2d 1118, 1158–59 (N.D. Cal. 2003) (“California appears to
11   have no governmental interest in having its [anti-SLAPP] law applied” where none of
12   the counterclaim defendants resided in California); Hurtado v. Superior Court, 11 Cal.
13   3d 574, 581, 522 (1974) (“Mexico has no interest in applying its limitation of
14   damages—Mexico has no defendant residents to protect and has no interest in denying
15   full recovery to its residents injured by nonMexican defendants.”). On the other hand,
16   New York “has an interest in regulating the conduct of its citizens, the state has an
17   interest in having its defamation rules apply when an allegedly defamatory statement is
18   uttered within that state.” Condit v. Dunne, 317 F. Supp. 2d 344, 353 (S.D.N.Y. 2004);
19   see also Block v. First Blood Assocs., 691 F. Supp. 685, 698 (S.D.N.Y. 1988) (in
20   defamation action transferred from California, court performing governmental interest
21   analysis concluded that New York law would apply on litigation privilege to defamation
22   because “New York has a compelling interest in policing tortious conduct committed in
23   New York, by a New York attorney, with reference to future or pending litigation in
24   New York.”); Reich v. Purcell, 67 Cal. 2d 551, 556 (1967) (“A defendant cannot
25   reasonably complain when compensatory damages are assessed in accordance with the
26   law of his domicile. . .”). Accordingly, California has no interest in applying its anti-
27   SLAPP statute to protect Mr. Cohen, a nonresident, while New York has an interest in
28
                                              -5-
          PLAINTIFF’S RESPONSE TO DEFENDANT MICHAEL COHEN’S SPECIAL MOTION TO STRIKE
Case 2:18-cv-02217-SJO-FFM Document 90 Filed 10/26/18 Page 7 of 8 Page ID #:2561



 1   applying its defamation law because he resides there and uttered the defamatory
 2   statement there.
 3         In sum, California’s interest in this action is nonexistent, while New York’s
 4   interest is strong. Therefore, California anti-SLAPP law cannot be applied.
 5
                 3.     Even if Texas Law Applied, the Motion Should Still be Denied.
 6
           As the Court will likely recall, this Court previously determined that because
 7
     Plaintiff is a citizen of the state of Texas, Texas law governed Plaintiff’s defamation
 8   claim against Mr. Trump. Even if this was the case here as well,1 and Texas law were to
 9
     apply, California law would not govern. Accordingly, because Mr. Cohen has failed to
10
     invoke Texas law or brief substantive Texas law, the Motion should still be denied.
11
           B.    Alternately, the Motion Should Be Denied as Moot Because Plaintiff
12               Intends to Seek Leave to Amend the Complaint.
13          In the alternative, and regardless of the foregoing, Mr. Cohen’s Motion should be
14   denied as moot. Pursuant to Federal Rule of Civil Procedure 15, Plaintiff intends to seek
15   leave to file a Second Amended Complaint that does not include the defamation claim
16   against Mr. Cohen. Accordingly, there is no reason to address the Motion on the merits.
17         In Verizon Delaware, Inc. v. Covad Communications, the Ninth Circuit affirmed
18   the district court’s denial of a California anti-SLAPP motion after the plaintiff in that
19   action sought leave to amend the complaint. 377 F.3d 1081, 1091 (9th Cir. 2004). The
20   Ninth Circuit acknowledged that California’s anti-SLAPP statute does not govern when
21   its application would conflict with the application of the Federal Rules of Civil
22   Procedure. Id. The Court held that to deny leave to amend under Rule 15 in the face of
23   a California anti-SLAPP motion would present “a direct collision with a federal
24   procedural rule.” Id. Accordingly, the district court did not err when it refused to
25   consider the anti-SLAPP motion. Id.
26   1
     The same result should not be reached here because in that instance the case originated
   in New York before it was transferred to California. As a result, the Court was applying
27 New York’s choice of law analysis, not California’s. Here, California’s choice of law

28
   analysis dictates that New York law governs.
                                              -6-
          PLAINTIFF’S RESPONSE TO DEFENDANT MICHAEL COHEN’S SPECIAL MOTION TO STRIKE
Case 2:18-cv-02217-SJO-FFM Document 90 Filed 10/26/18 Page 8 of 8 Page ID #:2562



 1            The same result should be reached here. Plaintiff will seek leave to amend to omit
 2   the defamation claim and Mr. Cohen’s Motion is therefore moot and should be denied as
 3   such.2
 4   III.     CONCLUSION
 5            For the reasons stated above, Plaintiff respectfully requests that Mr. Cohen’s
 6   Motion be denied because California’s anti-SLAPP statute does not govern.
 7   Alternatively, the Motion should be denied as moot because Plaintiff intends to seek
 8   leave to amend to omit the defamation claim against Mr. Cohen.
 9
     Dated: October 26, 2018                 AVENATTI & ASSOCIATES, APC
10

11                                           By:           /s/ Michael J. Avenatti
                                                    Michael J. Avenatti
12                                                  Ahmed Ibrahim
13
                                                    Attorneys for Plaintiff Stephanie Clifford
                                                    a.k.a. Stormy Daniels a.k.a. Peggy Peterson
14

15

16

17

18
19

20

21

22

23

24

25

26

27   2
     Should the Court reach the merits of the Motion for any reason, Plaintiff reserves all
28
   rights to oppose any subsequent request for attorneys’ fees filed by Mr. Cohen.
                                                -7-
            PLAINTIFF’S RESPONSE TO DEFENDANT MICHAEL COHEN’S SPECIAL MOTION TO STRIKE
